Mr. Chief Justice Breese delivered the opinion of the Court: This case is, in all its important elements, identical with that of Madison Y. Johnson v. J. Russell Jones et al., decided at the April Term, 1867 (44 Ill. 142), and we perceive nothing in the argument now submitted by the counsel of defendants to induce us to re-examine the decision in that case. With the results there reached we are satisfied. The judgment of the Circuit Court overruling the demurrer to the defendants’ fourth plea must be reversed and the cause remanded, with directions to that court that the said plea presents no sufficient defense to the plaintiff’s action. tTudgment reversed.